DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al., US 2017/0012887 A1 (Ohta hereinafter), in view of Kielhofner et al., US 10,116,709 B1 (Kelhofner hereinafter), in view of Grech et al., US 2014/0051394 A1 (Grech hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Ohta discloses a method performed by hardware processing circuitry of a wireless device (FIG. 10 is a block diagram illustrating the hardware configuration of a mobile station; see Ohta, paragraph [0036]), the method comprising:
receiving a beacon from an access point via a first communication channel, the beacon including a status message (Furthermore, if the small base station 200 detects an error (communication failure) , the reception unit 12 receives an error detection notification from the small base station 200; Ohta, paragraph [0060]);
decoding the status message to determine the status message includes an error code (The error detected here is, for example, an error indicating that a reception confirmation (ACK) of the user data is not received from the mobile station 300 even after the predetermined time has elapsed since the user data was transmitted to the mobile station 300; see Ohta, paragraph [0065]), 
Regarding claim 8, Ohta discloses a system (FIG. 1 is a schematic diagram illustrating a configuration example of a radio communication system according to a first embodiment; see Ohta, paragraph [0027]), comprising:
hardware processing circuitry (FIG. 10 is a block diagram illustrating the hardware configuration of a mobile station; see Ohta, paragraph [0036]);
one or more hardware memories storing instructions that when executed configure hardware processing circuitry to perform operations (The mobile station illustrated in FIG. 10 corresponds to, for example, the mobile station 300 and includes an antenna 511, a control unit 512, an RF circuit 513, a memory 514, and a CPU 515; see Ohta, paragraph [0157]) comprising:
receiving a beacon from an access point via a first communication channel, the beacon including a status message (Furthermore, if the small base station 200 detects an error (communication failure) , the reception unit 12 receives an error detection notification from the small base station 200; Ohta, paragraph [0060]);
decoding the status message to determine the status message includes an error code (The error detected here is, for example, an error indicating that a reception confirmation (ACK) of the user data is not received from the mobile station 300 even after the predetermined time has elapsed since the user data was transmitted to the mobile station 300; see Ohta, paragraph [0065]),
Regarding claim 15, Ohta discloses a non-transitory computer readable storage medium comprising instructions that when executed, configure hardware processing circuitry of a wireless device to perform operations (The CPU 515, the memory 514, and the RF circuit 513 implements the function performed by, for example, the communication unit 31 in the mobile station 300; see Ohta, paragraph [0159]) comprising:
receiving a beacon from an access point via a first communication channel, the beacon including a status message (Furthermore, if the small base station 200 detects an error (communication failure) , the reception unit 12 receives an error detection notification from the small base station 200; Ohta, paragraph [0060]);
decoding the status message to determine the status message includes an error code (The error detected here is, for example, an error indicating that a reception confirmation (ACK) of the user data is not received from the mobile station 300 even after the predetermined time has elapsed since the user data was transmitted to the mobile station 300; see Ohta, paragraph [0065]), 
Regarding claims 1, 8 and 15, Ohta does not explicitly disclose the error code indicating the access point has no connectivity over a second communication channel to a second device; and alternating broadcasting of a second beacon indicating that connectivity of the access point over the second communication has failed and a third beacon including a normal beacon message.
In the same field of endeavor (e.g., communication system) Kielhofner discloses a methods for managing and optimizing end-to-end communication sessions that comprises the error code indicating the access point has no connectivity over a second communication channel to a second device (Next, the node transmits (at step 618) a message (typically an error message comprising a SIP error code 503) to the upstream node indicating failure of the request for the incoming communication session. When the upstream node receives the error message indicating connection failure; see Kielhofner, col. 26, lines 52-56);
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Kielhofner regarding managing and optimizing end-to-end communication sessions into the radio communication system of Ohta. The motivation to do so is to maintain optimal quality (e.g., reduced delay, packet loss, jitter, etc.) of communication sessions (see Kielhofner, abstract and col. 1, lines 43-44).
Regarding claims 1, 8 and 15, Ohta and Kielhofner do not explicitly disclose alternating broadcasting of a second beacon indicating that connectivity of the access point over the second communication has failed and a third beacon including a normal beacon message.
In the same field of endeavor (e.g., communication system)  Grech discloses a method related to providing authentication in a link failure situation that comprises and
alternating broadcasting of a second beacon indicating that connectivity of the access point over the second communication has failed and a third beacon including a normal beacon message (If the connection is lost (step 401), i.e. the connection for the core network node is not available for the authentication purposes, the access point node sets, in step 403, the mode to an isolated mode, and broadcasts, in step 404, an indication that the access point node is in an isolated mode … Then the access point node monitors, in step 405, whether or not the connection is restored. If not, the access point node proceeds to step 404 to broadcast information on the isolated mode. If the connection is restored (step. 405), the access point node sets, in step 406, the mode to the normal mode; see Grech, paragraph [0038]. Also see paragraph [0039], “The indication in the broadcast may be a bit, which, when On, indicates the isolated mode, and when off, indicates the normal mode, or vice versa” and paragraph [0025], “The isolated mode means herein that the conventional authentication by means of the root key is not available because of a system failure, for example because of a link failure or a program failure or an overload situation”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Grech regarding providing authentication in a link failure situation into the radio communication system of Ohta and Keilhofner. The motivation to do so is to support calls between mobile stations that are close enough to each other to communicate directly with each other without using of network resources (see Grech, paragraphs [0005] and [0025]).

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al., US 2017/0012887 A1 (Ohta hereinafter), in view of Kielhofner et al., US 10,116,709 B1 (Kelhofner hereinafter), in view of Grech et al., US 2014/0051394 A1 (Grech hereinafter), as applied to the claims above and further in view of disclosed prior art Li et al., US 2014/0317461 A1 (Li hereinafter).
Here is how the references teach the claims.
Regarding claims 2, 9 and 16, Ohta, Kielhofner and Grech disclose the method of claim 1, the system of claim 8 and the non-transitory computer readable storage medium of claim 15. Ohta, Kielhofner and Grech do not explicitly disclose forwarding a second status message indicating that connectivity of the access point over the second communication channel has failed to a server configured in invoke a mitigating action on the access point in response to the second status message. In the same field of endeavor (e.g., communication system) Li discloses a method for analyzing a cause of link failure that comprises 
forwarding a second status message indicating that connectivity of the access point over the second communication channel has failed to a server (a second transmitting unit configured to transmit the detailed triggering information, as a cause of link failure, to a network side; see Li, paragraph [0033]) configured in invoke a mitigating action on the access point in response to the second status message (acquiring detailed triggering information causing the link failure transmitted by a user side; … determining a cause of link failure, according to the acquired detailed triggering information, or according to the acquired detailed triggering information in combination with a measurement result; and … optimizing a network according to the determined cause of link failure; see Li, paragraphs [0041]-[0043]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Li regarding analyzing a cause of link failure into the radio communication system of Ohta, Kielhofner and Grech. The motivation to do so is to allow the network side to determine the root cause of a link failure (see Li, abstract).

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al., US 2017/0012887 A1 (Ohta hereinafter), in view of Kielhofner et al., US 10,116,709 B1 (Kelhofner hereinafter), in view of Grech et al., US 2014/0051394 A1 (Grech hereinafter), as applied to the claims above and further in view of Kulkarni et al., US 2017/0353877 A1 (Kulkarni hereinafter).
Here is how the references teach the claims.
Regarding claims 6 and 13, Ohta, Kielhofner and Grech disclose the method of claim 1 and the system of claim 8. Ohta, Kielhofner and Grech do not explicitly disclose further comprising receiving, by the wireless device, a third beacon from the access point;
second decoding, by the wireless device, the third beacon to detect an absence of a status message in the third beacon; and
dropping, by the wireless device, the third beacon in response to the absence of a status message in the third beacon. In the same field of endeavor (e.g., communication system) Kulkarni discloses a method for facilitating channel allocation by access points in a wireless network that comprises further comprising receiving, by the wireless device, a third beacon from the access point (In an embodiment, receiving a plurality indications comprises receiving a plurality of beacon frames and extracting an indication of an aggregate traffic level from each of the beacon frames; see Kulkarni, paragraph [0019]);
second decoding, by the wireless device, the third beacon to detect an absence of a status message in the third beacon (In an embodiment, the monitoring module is configured to extracting an indication of an aggregate traffic level from beacon frames transmitted by the respective other access points; see Kulkarni, paragraph [0031]. Also see paragraph [0034], “The monitoring module 140 monitors the signals received by the wireless network interface 110 and detects beacon frames transmitted by other access points (APs) operating on the same channel as the wireless network interface 110. The calculation module 150 performs calculations on the data extracted by the monitoring module 140 from beacon frames transmitted by other APs”); and
dropping, by the wireless device, the third beacon in response to the absence of a status message in the third beacon (Each AP broadcasts its traffic state via the beacon frame. The traffic state may be a function of the level of traffic that the AP has been handling over a window of time . When an AP receives beacons from other APs in the vicinity operating on the same channel, it extracts traffic state information of those other APs and stores the extracted traffic state information in a table and then discards these beacon frames; see Kulkarni, paragraph [0037]. i.e., discarding beacon frames in response to detecting no state information).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Kulkarni regarding facilitating channel allocation by access points in a wireless network into the radio communication system of Ohta, Kielhofner and Grech. The motivation to do so is to allocate available channels to avoid or mitigate interference under heavy traffic load (see Kulkarni, paragraphs [0001] and [0003]).

Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al., US 2017/0012887 A1 (Ohta hereinafter), in view of Kielhofner et al., US 10,116,709 B1 (Kelhofner hereinafter), in view of Grech et al., US 2014/0051394 A1 (Grech hereinafter), as applied to the claims above and further in view of disclosed prior art Qin et al., US 2010/0110885 A1 (Qin hereinafter).
Here is how the references teach the claims.
Regarding claims 7, 14 and 20, Ohta, Kielhofner and Grech disclose the method of claim 1, the system of claim 8 and the non-transitory computer readable storage medium of claim 15. Ohta, Kielhofner and Grech do not explicitly disclose wherein the second beacon is received by a neighboring device that is configured to forward the status message to a network monitoring server, and the network monitoring server is configured in invoke a mitigating action on the access point in response to the status message. In the same field of endeavor (e.g., communication system) Qin discloses a method for establishing a connection between a maintenance node and a base station that comprises wherein the second beacon is received by a neighboring device that is configured to forward the status message to a network monitoring server (a switchover unit, adapted to switch over to a standby OM channel when a main OM channel fails; … a notification sending unit, adapted to send to a maintenance node, via the standby OM channel, a notification that the base station has switched over to the standby OM channel; see Qin, paragraphs [0012] – [0013]), and the network monitoring server is configured in invoke a mitigating action on the access point in response to the status message (if the main OM channel fails, the base station switches over to the standby OM channel and then the maintenance node establishes a connection with the base station over the standby OM channel by using the standby IP address of the base station, so that the maintenance node and the base station can exchange service data via the standby OM channel and that the maintenance node can maintain the base station remotely; see Qin, paragraph [0021]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Qin regarding establishing a connection between a maintenance node and a base station into the radio communication system of Ohta, Kielhofner and Grech. The motivation to do so is to provide redundancy in OM channels so that maintenance node will be able to maintain the base station remotely when the main OM channel fails (see Qin, paragraphs [0005] and [0019]).

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 05/16/2022. Claims 1-2, 6-9, 13-16 and 20 are currently pending.
Terminal disclaimer filed on 05/16/2022 is considered and the double patenting rejection is withdrawn.

Response to Arguments
Applicant’s arguments filed in 05/16/2022, regarding claims 1-2, 6-9, 13-16 and 20 have been fully considered but they are moot in view of the new ground (s) of rejection. In the claim set of 05/16/2022 the independent claims are amended to incorporate some but not all the features of the dependent claims indicated as allowable in the office action of 02/16/2022. The new grounds of rejection is due to broadening the scope by deleting key features from the claims indicated as allowable. Newly found prior art Grech discloses the amended features of the claims as discussed in the office action above. Furthermore, scopes of claims 6 and 13 has been changed under the new grounds of rejection. These claims are reevaluated and objection to allowability of has been withdrawn. Newly found prior art Kulkarni discloses the claimed features of claim 6 and 13 as discussed in the office action above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 07/08/2022